Case: 21-60275     Document: 00516116062         Page: 1     Date Filed: 12/03/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                      December 3, 2021
                                  No. 21-60275
                                Summary Calendar                        Lyle W. Cayce
                                                                             Clerk


   Abu Taher Shopon,

                                                                      Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A203 653 983


   Before Jolly, Willett, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Abu Taher Shopon, a native and citizen of Bangladesh, was charged
   with removability as an alien present in the United States without having
   been admitted or paroled. Now, he petitions this court for review of an order
   by the Board of Immigration Appeals (BIA) upholding the immigration


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60275      Document: 00516116062          Page: 2   Date Filed: 12/03/2021




                                    No. 21-60275


   judge’s (IJ) determination that he was not entitled to asylum, withholding of
   removal, or protection under the Convention Against Torture (CAT)
   because he was not credible. On appeal, Shopon challenges the BIA’s
   credibility findings.
          We review only the decision of the BIA but will consider the IJ’s
   decision if it influenced the determination of the BIA. Zhu v. Gonzales, 493
   F.3d 588, 593 (5th Cir. 2007). We review the BIA’s decision to uphold the
   IJ’s adverse credibility determination for substantial evidence. Wang v.
   Holder, 569 F.3d 531, 536, 538-40 (5th Cir. 2009). Under this standard,
   “reversal is improper unless the court decides not only that the evidence
   supports a contrary conclusion, but also that the evidence compels it.”
   Orellana-Monson v. Holder, 685 F.3d 511, 518 (5th Cir. 2012) (internal
   quotation marks and citation omitted).
          An adverse credibility determination may be supported by any
   inconsistency or omission, provided that the totality of the circumstances
   establishes that an asylum applicant is not credible. Wang, 569 F.3d at 538-
   39. Our review of the record as a whole shows that the evidence does not
   compel a conclusion contrary to that reached by the IJ and BIA on whether
   Shopon was credible. See id. at 537-39. Because Shopon has not presented
   credible evidence showing that he is entitled to asylum, he has not shown that
   he is entitled to withholding of removal or relief under the CAT. See Dayo v.
   Holder, 687 F.3d 653, 658-59 (5th Cir. 2012). Consequently, his petition for
   review is DENIED.




                                         2